Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 06/06/2019, have been considered.

Claim Objections
Claims 6, 12, 13, 15, 21, and 22 are objected to because of the following informalities: use the international English spelling for analogue, parametrised and neighbouring. These terms should use the Americanized spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huomo et al. (WO 2015/067602 A2) in view of Applicant Admitted Prior Art (AAPA) (Chassin US 2015/0207528) and further in view of Teodoescu et al.(US Pat. 8,067,932).
As to Claim 1 7, 8, and 22, Huomo et al. teaches apparatus for determining an inertia characteristic of a synchronous area of an electric power grid, electricity flowing in the grid in accordance with a grid frequency (Abstract), wherein the apparatus is arranged to: 
determine first data representing a signal comprising a first variation, the first variation being a variation in the grid frequency over a period of time, the signal resulting from a second variation (p. 35 teaches “approach to fit the function to a first series of values of the measured frequency characteristic covering a first interval…fit the function to a second series of values of measured frequency characteristic covering a second, later, time interval...”  See also Claim 1. See also Figured 4b-4d), the second variation being a variation in provision of electric power to and/or consumption of electric power from the grid (Claim 28 teaches “a second series of values”; p.7 also teaches “covering a second, later, time interval”),  (p. 10 teaches “filter out frequency characteristics”; p.23 teaches “frequency data may be equalised and digitally filtered to remove”); and
determine second data representative of the second variation on a second frequency band, the second frequency band being substantially the same as the first frequency band (Claims 19 and 28 teaches two sets of coefficients for two sets of values obtained at different times (p. 7 and p. 35))
determined regional inertia characteristics may be used to determine parameters”; p.28 teaches “inertia characteristic may be determined by analyzing a time variation of a frequency characteristic”;  p. 40 further describes synchronous electric power grid and grid balance and that “inertia characteristic is an especially useful frequency response characteristics”).
Huomo is silent as to the signal having been filtered according to a first filter defining a first frequency band to at least attenuate frequencies outside of the first frequency band
Chassin teaches multiple frequency band (¶46, “passband edge” and “stopband edge”)
	Huomo and Chassin are not explicit as to the variations within the band.  Examiner asserts that such variations are within the knowledge of the skilled artisan.  Teodoescu teaches that frequency bands may reside between 50Hz and 60Hz and an associated system to monitor the real-time variation of the frequencies  through an PLL or the like (Column 6 and 7).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine all the three teachings.  Huomo teaches inertia characteristics within a power grid system the need to filter the data to determine proper coefficients.  Chassin teaches the use of band-pass and calibrating specific edge frequencies to determine the proper frequency cutoff as to avoid noise.  Theodescu teaches the power grid frequency range being between 50Hz and 60Hz.  One would be motivated to make this combination to determine the proper inertial characteristic to better synchronize the proper amount of power to each power station avoiding potential faults or blackouts.



As to Claim 3, Huomo teaches wherein the apparatus comprises a first filter element arranged to: apply, to the signal, the first filter defining the first frequency band (p. 10 “to filter out frequency characteristic fluctuations”; it would have been obvious one of ordinary skill in the art understand all relevant signals need proper filtering to obtain the most usable).

As to Claim 4, Huomo is silent as to wherein the first filter element comprises a plurality of filters, each of the plurality of filters defining a respective band to at least attenuate frequencies outside of the respective band, wherein the first filter element is representative of a combination of the plurality of filters.
Chassin teaches first filter element comprises a plurality of filters, each of the plurality of filters defining a respective band to at least attenuate frequencies outside of the respective band, wherein the first filter element is representative of a combination of the plurality of filters (Claim 1, limitation b. and c. teaches “filter noisy data above a predetermined frequency” and “band limited differentiator” which performs the task as set forth in instant claim 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine all the three teachings.  Huomo teaches inertia characteristics within a power grid system the need to filter the data to determine proper coefficients.  Chassin teaches the use of band-pass and calibrating specific edge frequencies to 

As to Claim 5, Huomo and Chassin in combination teach wherein the apparatus comprises a second filter element arranged to: apply, to the second variation, a second filter defining the second frequency band to at least attenuate frequencies outside of the second frequency band.
	The skilled artisan filtering a set of data to attenuate noise data would be expected to also filter a second set of data with second set of filters because the skilled artisan would be applying a similar methodology with a reasonable expectation of success.  It would be obvious to one of ordinary skill to take multiple data streams and reduce the respective noise to create the best possible polynomial fit.
 
As to Claim 6, Huomo teaches wherein the second filter and/or the first filter comprises one or both of an analogue filter and a digital filter (p. 42 teaches line 14 teaches “digitally filtered”; line 20 A/D converter which a type of filter).

As to Claim 10, Huomo and Chassin are silent the method comprising: transforming one or both of the first variation and the second variation into a frequency domain.
	Theodescu teaches transformation into a frequency domain (Column 9).




As to Claim 16, Huomo teaches the method comprising: controlling a provision of electric power to and/or a consumption of electric power from the grid, to generate the second variation (p. 40 “a restorative change in power consumption and/or provision of the corresponding group of one or more power units is to be performed”).

As to Claim 17, Huomo teaches the method comprising: controlling the provision of electric power to and/or consumption of electric power from the grid such that the generated second variation is periodic (p. 35 teaches “covering a second, later, time interval”; p. 41 “triggering condition is satisfied, the measurement device 120 may send a request to one or more power units 119 in the group to change their consumption or provision of power.  The combination is sufficient to suggest to a skilled artisan that a second variation may require a second control signal).

As to Claim 19, Huomo method the method comprising: controlling the provision of electric power to and/or consumption of electric power from the grid in a plurality of local areas of the synchronous area of the electric power grid (p. 7, 9, 15 and 16).

As to Claim 20, Huomo teaches the method comprising: controlling the provision of electric power to and/or consumption of electric power from the grid in each of the plurality of local areas to be at a different time and/or at a different variation frequency to that of each other of the plurality of local areas. (p.49 teaches polynomial fit and claim 19).

As to Claim 21, a method of determining a local inertia parameter representative of an inertia of a local area of a synchronous area of an electric power grid, electricity flowing in the grid in accordance with a grid frequency, the method comprising: determining first data representing a signal comprising a first variation, the first variation being a variation in the grid frequency over a period of time, the signal resulting from a second variation, the second variation being a variation in provision of electric power to and/or consumption of electric power from the grid: determining second data representative of the second variation: determining, based on the first data and on the second data, a plurality of first inertia characteristics for each of a respective different variation frequency: and fitting a function to the plurality of first inertia characteristics, the function being parameterised at least by a local inertia parameter, thereby to derive the local inertia parameter (p.35 teaches “fitting a mathematical function” the remanding limitations are substantially similar to claims 1, 7, 8, and 22 and the same rejection are applied).

Allowable Subject Matter
Claims 9, 11-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach or suggest “the method comprising: determining one of the first frequency band and the second frequency band; and setting the other of the first frequency band and the second frequency band based on the determined one of the first frequency band and the second frequency band” as set forth in claim 9.

The prior art does not teach or suggest “the method comprising: determining a plurality of first inertia characteristics for each of a respective different variation frequency” as set forth in claims 11-14 in combination with the remaining dependent claims.

The prior art does not teach or suggest “the method comprising: determining the first data for a first area of the electric power grid; and determining, based on the first data for the first area of the electric power grid, and the second data, a local inertia value relating to the first area using a function parameterised by at least a parameter relating to power flow between the first area and a second area of the electric power grid” as set forth in claims 15.

The prior art does not teach or suggest “the method comprising: controlling the provision of electric power to and/or consumption of electric power from the grid such that the generated second variation comprises substantially only one variation frequency” as set forth in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852